Citation Nr: 0627488	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Evaluation of multiple myeloma with lytic lesion in the right 
ilium, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from January 1958 to 
December 1968.  The veteran claimed entitlement to a 
compensable initial rating for multiple myeloma with lytic 
lesion in the right ilium.  This issue was remanded by the 
Board in June 2005 for further development on two points.  

First, the veteran mentioned at a travel board hearing 
conducted by the undersigned that he underwent a bone marrow 
test and this medical record was not associated with the 
claims file.  In complying with the remand, the RO attempted 
to obtain the private medical records of the bone marrow 
test; however, they proved unobtainable because of 
noncompliance on the part of the veteran.  The RO was able to 
obtain the veteran's VA treatment records for that period of 
time which include discussion of the bone marrow tests and 
its results.

Second, the remand directed the RO to schedule a VA 
orthopedic examination in which the examining physician was 
requested to "perform any and all tests necessary."  The 
veteran underwent a VA orthopedic examination in February 
2006 at which time the examining physician conducted x-rays 
to determine the current severity or the veteran's multiple 
myeloma with lytic lesion in the right ilium.  The physician 
noted that upon physical examination, the veteran showed no 
residuals of his multiple myeloma with lytic lesion in the 
right ilium restricted his movement in any way.  In 
discussing the findings of the x-rays of the lumbar spine 
conducted, the examiner noted "there may be some decreased 
bone density or mildly involving the L1 and L2 vertebra as 
with multiple myeloma" and suggested further x-ray views 
with a larger machine may be of greater value in detecting 
any present multiple myeloma.  In addition, in discussing the 
findings of the x-rays of the pelvis, the examiner noted 
"the left hip x-rays similarly show some mottling of the 
femoral head, but no definite multiple myeloma lesions, which 
may be better viewed with a larger x-ray machine taking 
additional views."  Upon discussion of the thoracic spine x-
rays, the examiner also noted that no multiple myeloma 
lesions were apparent but views taken with a larger x-ray 
machine would better show any multiple myeloma present.  No 
further x-rays were undertaken.  The Board must remand the 
claim for failing to comply with its previous remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. The RO should schedule the veteran for 
an orthopedic examination.  The examiner 
should be requested to perform any and all 
tests necessary and the results should be 
included in the examination report.  
Specifically, the x-ray examinations and 
bone scans as recommended by the examiner 
in February 2006 must be performed.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.  The examiner should be requested 
to specify all findings related to the 
veteran's service-connected disability and 
described the severity of each current 
symptom.  If any symptoms of the veteran's 
multiple myeloma cause a limitation of 
motion of his back or legs, the examiner 
should fully describe any weakened 
movement, excess fatigability, pain with 
use, or incoordination present.  If 
feasible, these determinations should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.

2. Review the examination report and if it 
is inadequate for any reason, return it 
for revision.

3. The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


